     Case 3:20-cv-00431-C Document 1 Filed 02/21/20                  Page 1 of 5 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                   :
William Meade,                                     :
                                                     Civil Action No.: 3:20-cv-431
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Williams, Rush & Associates LLC,                   :
                                                     COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, William Meade, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, William Meade (“Plaintiff”), is an adult individual residing in

Elizabethtown, Kentucky, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        4.      Defendant Williams, Rush & Associates LLC (“WRA”), is a Texas business

entity with an address of 400 Sheffield Drive, Richardson, Texas 75082-5540, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
     Case 3:20-cv-00431-C Document 1 Filed 02/21/20                 Page 2 of 5 PageID 2



                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       5.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       6.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       7.      The Debt was purchased, assigned or transferred to WRA for collection, or WRA

was employed by the Creditor to collect the Debt.

       8.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     WRA Engages in Harassment and Abusive Tactics

       9.      In February 2019, WRA called Plaintiff in an attempt to collect the Debt and left a

voice message.

       10.     In its message WRA failed to disclose that the call was from a debt collector in an

attempt to collect a debt.

       11.     On or around April 15, 2019, WRA falsely threatened to file a complaint against

Plaintiff with the Department of Motor Vehicles. WRA falsely told Plaintiff that he would not be

able to work until the Debt was paid.

C.     Plaintiff Suffered Actual Damages

       12.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.




                                                 2
     Case 3:20-cv-00431-C Document 1 Filed 02/21/20                 Page 3 of 5 PageID 3



       13.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       14.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       15.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       16.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       17.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       18.     The Defendant’s conduct violated 15 U.S.C. § 1692e(11) in that Defendant failed

to inform the consumer that the communication was an attempt to collect a debt.

       19.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       20.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       21.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                                                 3
Case 3:20-cv-00431-C Document 1 Filed 02/21/20                 Page 4 of 5 PageID 4



          1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

          2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

               against the Defendant;

          3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

               § 1692k(a)(3) against the Defendant;

          4. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

          5. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

          6.   Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin.

               Code Ann. § 392.404(a);

          7. Actual damages from the Defendant for the all damages including emotional

               distress suffered as a result of the intentional, reckless, and/or negligent

               FDCPA violations and intentional, reckless, and/or negligent invasions of

               privacy in an amount to be determined at trial for the Plaintiff;

          8. Punitive damages; and

          9. Such other and further relief as may be just and proper.




                                           4
     Case 3:20-cv-00431-C Document 1 Filed 02/21/20         Page 5 of 5 PageID 5




                      TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: February 21, 2020

                                    Respectfully submitted,

                                    By /s/ Jody B. Burton

                                    Jody B. Burton, Esq.
                                    CT Bar # 422773
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    E-mail: jburton@lemberglaw.com
                                    Attorneys for Plaintiff




                                       5
